IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 21, 2008
                                     No. 08-60015
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

GARY LEE COLVIN

                                                  Petitioner-Appellant

v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent-Appellee


                                Appeal from a Decision
                            of the United States Tax Court
                                     No. 16557-04


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Gary Lee Colvin appeals the decision of the United States Tax Court
related to certain deductions taken by Colvin on his tax return. We have
reviewed the briefs, pertinent portions of the record, and the applicable law.
None of Colvin’s arguments have any merit. We affirm for essentially the same
reasons given in the Tax Court’s detailed and thorough Memorandum Findings
of Fact and Opinion dated June 19, 2007.
       AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No. 07-51132




     2